DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, there should be a comma after the words "a lay shaft".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE2645907 to Goerner in view of European Patent No. WO9936285 to Horsch in view of German Patent No. DE102013217187 to Luebke et al.  (Machine translations of the Horsch and Luebke patents are enclosed with this action).
Regarding claims 1, 5, 10 and 11, the Goerner patent teaches a method for configuring different numbers of gearshift variants in a stepped powershift transmission for an agricultural working machine, comprising: providing a transmission unit, a front-mounted range unit A having a first plurality of gearwheel steps for achieving a first number of gear steps, a gear reduction unit B having at least a low step and a high step (gears 13 and 15), a rear- mounted range unit C having a second plurality of gearwheel steps for achieving a second number of gear steps, a housing, a drive shaft 3, a lay shaft 14, an output shaft 30.  See abstract and the figure.
However, the Goerner patent lacks a specific teaching of a housing.
The Horsch patent teaches a stepped powershift transmission having a housing with different sections of the housing for different parts of the transmission stages.  See Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Goerner patent to have a housing with different sections as taught by the Horsch patent as it would have been combining known prior art elements using known methods to provide the predictable result of a housing to protect the gearing from debris.
However, the Goerner patent lacks a specific teaching of a hydraulic control arrangement.
The Luebke patent teaches a transmission that has a hydraulic actuating system to change the gears. See the translation for the description of the switching devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Goerner patent to have a hydraulic control arrangement as taught by the Luebke patent as it would have been combining known prior art elements using known methods to provide the predictable result that the hydraulic actuating system is a known way of controlling the shifting devices in a transmission for faster shifts.
However, the Goerner patent lacks a specific teaching that using a modular system with the same transmission unit for all the numbers of gearshift variants; maintaining an identical spatial orientation of the shafts for all the numbers of gearshift variants; and adapting exclusively the gearshift variants by varying the front-mounted range unit or the rear-mounted range unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have that using a modular system with the same transmission unit for all the numbers of gearshift variants; maintaining an identical spatial orientation of the shafts for all the numbers of gearshift variants; and adapting exclusively the gearshift variants by varying the front-mounted range unit or the rear-mounted range unit, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, the Goerner patent discloses the claimed invention except for carrying out the configuration of different numbers of gearshift variants by adding or omitting gearwheel steps. It would have been obvious to one having ordinary skill in the art before the effective filing date to carrying out the configuration of different numbers of gearshift variants by adding or omitting gearwheel steps, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 3, the Goerner patent discloses the claimed invention except for using the same hydraulic control arrangement for each configuration. It would have been obvious to one having ordinary skill in the art before the effective filing date to using the same hydraulic control arrangement for each configuration, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 4 and 9, configuring steps of the front- mounted range unit to rotate in the same direction. See figure of Goerner.
Regarding claims 6 and 7, the Goerner patent discloses the claimed invention except for the transmission unit comprises a modular system for configuring at least three or four different numbers of gearshift variants. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the transmission unit comprises a modular system for configuring at least three or four different numbers of gearshift variants, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claims 8 and 14, a reverse shaft and gear 18 integrated by the gear reduction unit. See figure of Goerner.
Regarding claim 12, the powershift transmission having a drive shaft 3, an output shaft 30, a first lay shaft 11, and a second lay shaft 20, the first and second lay shafts being oriented between the drive shaft and the output shaft. See figure of Goerner.

Regarding claim 13, each of the first plurality and second plurality of gearwheel steps comprises a gearwheel and a clutch. See figure of Goerner.
Regarding claim 15, a low shaft 14 disposed in the reduction gear unit.  See figure in Goerner, the low shaft is interpreted as the shaft 14 in this interpretation.
Regarding claim 16, the reduction gear unit comprises a plurality of clutches including a high clutch 12b, a low clutch (left side of clutch 21), and a reverse clutch (right side of clutch 21). See figure of Goerner.
Regarding claim 17, the front-mounted range unit A comprises at least three gear steps. See figure of Goerner.
Regarding claim 18, the rear-mounted range unit C comprises four gear steps.  See figure of Goerner.
Regarding claims 19 and 20, the transmission achieves at least 12, 18 or 24 gear speed variants between the input and the output.  See figure of Goerner.
Regarding claim 20, the Goerner patent does not specifically show that there can be a 32 speed variant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Goerner patent to have a 32 speed variant, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
German Patent No. DE102010039349 to Fischer et al. teaches a powershift transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655